internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 3-plr-164368-01 date date trust a_trust b_trust c trust d company beneficiary decedent year year year year year year legend plr-164368-01 year year date date dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted company is a family owned corporation that was formed in year and elected s_corporation status under sec_1362 in year on date year beneficiary and his wife decedent created trust a a grantor_trust they transferred company stock to trust a on date year decedent died pursuant to the terms of trust a_trust a was divided into two separate trusts trust b and beneficiary’s grantor_trust trust b was further divided into two separate shares trust c and trust d beneficiary is the sole income_beneficiary and trustee of trusts b c and d the terms of trust d provide that all net_income is to be currently distributed to beneficiary during his lifetime except to the extent that he does not require or desire to receive all of the income in which event the income is to be added to the corpus of beneficiary’s grantor_trust the trust a agreement provided that to the extent possible decedent’s shares of company stock should be allocated to trust d due to the inadvertent misplacement of the corporate stock certificate book the actual transfer of the title to the company stock did not occur until year however for income_tax purposes and all other purposes the decedent’s shares of company stock were treated as if they had been transferred to trust d after decedent’s death beginning in year pursuant to the terms of trust d all income of trust d including any items attributable to decedent’s shares of company stock was distributed to beneficiary beneficiary reported the income items from trust d on individual income_tax returns beginning in year at all times since decedent’s death the parties intended that the shares of company stock be held in a_trust that was a permitted s_corporation shareholder the parties relied on accountants to ensure that this was the case however a qualified_subchapter_s_trust qsst election was not made in year the accountants discovered that because the qsst election had not been made neither trust b nor trust d was a permitted s_corporation shareholder as of date year the date two years after the death of decedent as a consequence of the failure to make the qsst plr-164368-01 election company’s s_corporation_election terminated on date year company represents that the termination of its s_corporation_election was inadvertent company further represents that at all times subsequent to date year company and its shareholders have treated company as an s_corporation in addition company and its shareholders agree to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the service the parties represent that trust d has met the requirements of being a qsst for the relevant period in addition trust d and beneficiary agree to make such adjustments consistent with the treatment of the trust as a qsst as may be required by the service company requests a ruling for relief from the inadvertent termination of its s_corporation status under sec_1362 law sec_1361 provides that the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder of an s_corporation sec_1361 provides that for purposes of sec_1361 a_trust which was described in sec_1361 immediately before the death of the deemed owner and which continues in existence after such death is a permitted shareholder but only for the 2-year period beginning on the day of the deemed owner’s death sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election plr-164368-01 sec_1361 provides that a qsst means a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based on the information submitted and the representations made we conclude that trust d as a continuation of decedent’s share of trust a was a valid s_corporation shareholder for the two year period beginning on date year the date of decedent’s death pursuant to sec_1361 for purposes of this ruling we will treat trust d as if it held decedent’s shares of company stock on date year and thereafter based on the parties’ representations that the stock was treated for federal_income_tax purposes as if it had been transferred to trust d accordingly we conclude that company’s s_corporation_election was terminated on date year when the two year period after decedent’s death ended and trust d became an ineligible shareholder we further conclude that this termination was inadvertent within the meaning of sec_1362 plr-164368-01 thus under the provisions of sec_1362 company will be treated as an s_corporation from date year and thereafter provided that the beneficiary of trust d files a qsst election effective within days following the date of this letter with the appropriate service_center and provided that company’s s_corporation_election is valid and is not otherwise terminated under sec_1362 a copy of this letter should be attached to the qsst election during the termination period and thereafter trust d will be treated as if it was a qsst described in sec_1361 and beneficiary will be treated for purposes of sec_678 as the owner of that portion of trust d that consists of company stock trust d and beneficiary must amend their returns accordingly the shareholders of company must include their pro_rata share of the separately and nonseparately computed items of company under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by company to shareholders under sec_1368 if company trust d or any of company’s shareholders fail to treat company as described above this ruling will be null and void moreover if income from trust d is distributed to beneficiary’s grantor_trust rather than to beneficiary directly trust d will no longer qualify as a qsst except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provisions of the code specifically we express or imply no opinion concerning whether company is otherwise qualified to be an s_corporation or whether trust d is otherwise qualified to be a qsst pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely s christine ellison branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
